Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/01/2021.
Claims 1-5, 14-20 are pending and 21-28 withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG).
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental process without significantly more. Claim 14 recites one or more processors; one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, configure the system to perform operations comprising: storing program code as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes; determining a plurality of multi-layer trees of predictions based on the multi-layer tree of nodes, wherein individual 
The following limitations recite a judicial exception. The limitation determining a plurality of multi-layer trees of predictions based on the multi-layer tree of nodes, wherein individual multi-layer trees of predictions of the plurality of multi- layer trees of predictions include at least one chain of nodes formed with logical connections between layers of the individual multi-layer tree of predictions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “determining” language in the context of this claim encompasses the user to manually predict and illustrate multi-layer trees using paper and pencil which does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. The limitation identifying a first multi-layer tree of predictions of the plurality of multi-layer trees of predictions based on the first indication of the first decision, as drafted, is 
This judicial exception is not integrated into a practical application. In particular, the claim only recites five additional elements which do not integrate the claim into a practical application. The limitations storing program code as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes, receiving a first indication corresponding to a first decision in development program code andSerial No.: 16/886,372Atty Docket No.: E075-0021US-_ee&Hayes' Atty/Agent: Beatrice L. Koempel-Thomasreceiving a second indication corresponding to a second decision in the development program code, the second decision being made from among the nodes of the first layer of the first multi-layer tree of predictions are recited at a high level of generality which are merely additional pre-activity solution for storing and gathering input data which is a form of insignificant extra-solution activity. Further the steps, providing at least a first layer of nodes of the first multi-layer tree of predictions based on the first indication of the first decision and providing at least a second layer of nodes of the first multi-layer tree of predictions based on the second indication of the second decision are a post solution activity which are recited at a high level of generality which are merely additional post-activity solution for illustrating output and are also a form of insignificant extra-solution activity. Each of the additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving and providing data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application nor provide an inventive concept. The claim is not patent eligible.
Claims 15-20 are rejected under the same rationale of claim 14 for no additional elements to integrate into a practical application nor provide an inventive concept.
Claims 1-5 are also rejected under the same rationale as claim set 14-20.
	The examiner recommends amending the claims and incorporating language from [0017] of the specification to include the machine learning aspect along with linking the claims to visual programming tool and graphical user interface to potentially overcome the 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1).

Regarding claim 1, Echeverria et al. discloses
A computer-implemented method comprising: 
determining a plurality of multi-layer trees of predictions based on the multi-layer tree of nodes, wherein individual multi-layer trees of predictions of the plurality of multi-layer trees of predictions include at least one chain of nodes formed with logical connections between layers of the individual multi-layer tree of predictions (Echeverria et al. [col. 151, lines 38-54] disclose populating the user interface with recommended pre-defined templates at stage 2 based on the user specifications of stage 1 which included source and/or destination sources. Where the recommendation module can identify pipelines including transform nodes or sequences/branches that have historically used the user specified source/destination sources to generate the templates illustrated in Fig. 42. As illustrated in Fig. 42 the ;
receiving a first indication corresponding to a first decision in development program code (Echeverria et al. [col. 151, lines 20-37] discloses a user interface for developing a pipeline in a wizard mode consisting of two stages. [col. 151, lines 38-54] discloses receiving a source/and or destination sources from the user as illustrated in Fig. 42. Further [col. 153, lines 36-65] in the guided builder mode, the user may provide upstream nodes in the form of a graph or tree of nodes which may include the source/and or transform nodes interconnected where the guided builder mode allows the user to supply backend with partial graph and receive recommendations of nodes to complete the graph similar to the operation of autocomplete but applied in the visual programming context [col. 154, lines 13-28]); 
identifying a first multi-layer tree of predictions of the plurality of multi-layer trees of predictions based on the first indication of the first decision (Echeverria et al. [col. 152, lines 17-30] discloses the recommendation module may identify template node tree including nodes alone or in series that have historically occurred based on the input received from the user as illustrated in Fig. 42. Further [col. 154, lines 13-28] disclose the user to supply backend with partial graph and receive recommendations of nodes to complete the graph similar to the operation of ; 
providing at least a first layer of nodes of the first multi-layer tree of predictions based on the first indication of the first decision (Echeverria et al. [col. 151, lines 38-54] disclose populating the user interface with recommended pre-defined templates at stage 2 based on the user specifications of stage 1 which included source and/or destination sources. Where the recommendation module can identify pipelines including transform nodes or sequences/branches that have historically used the user specified source/destination sources to generate the templates illustrated in Fig. 42); 
receiving a second indication corresponding to a second decision in the development program code, the second decision being made from among the nodes of the first layer of the first multi-layer tree of predictions (Echeverria et al. [col. 151, lines 55-63] disclose receiving a user selection of the pipeline templates which was based on stage 1 as illustrated in Fig. 42); and 
providing at least a second layer of nodes of the first multi-layer tree of predictions based on the second indication of the second decision [col. 151, lines 55-63] discloses receiving a user selection of the pipeline templates which was based on stage 1 and populating the user’s data processing pipeline with the nodes specified by the template which may then be displayed to the user. Further [col. 152, lines 52-65] disclose each time a user adds a new node to the pipeline, the recommendation module can update its analysis and corresponding downstream nodes are displayed as illustrated in Fig. 44).
Echeverria et al. lacks explicitly disclosing
storing program code as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes; 
Brockschmidt et al. teaches
storing program code as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes (Brockschmidt et al. [0047]-[0049] teaches a content editor for computing a representation of a code snippet as a syntax tree or a graph as illustrated in Fig. 7. Where a predicted representation of a second version of the code snippet may be saved); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Echeverria et al. to incorporate the teachings of Brockschmidt et al. to “storing program code as a multi-layer tree of nodes with a logical connection signifying a relationship between at least one node of a first layer of the multi-layer tree and at least one node of a second layer of the multi-layer tree of nodes” in order to efficiently permit the developer to understand the program code through visual representation and save developer time through programming future versions using the stored visual program in a multi-layer tree.

Regarding claim 2, Echeverria et al. further discloses
The computer-implemented method of claim 1, further comprising: 
identifying a type of graph associated with the multi-layer tree of nodes (Echeverria et al. [col. 151, lines 38-54] discloses receiving a source/and or destination sources from the user as illustrated in Fig. 42 where based on the initial nodes defined in the graph, a type of graph is identified since the type of graph is not further defined in the claim. Further [col. 153, lines 36-65] in the guided builder mode, the user may provide upstream nodes in the form of a graph or tree of nodes which may include the source/and or transform nodes interconnected where the guided builder mode allows the user to supply backend with partial graph and receive recommendations of nodes to complete the graph similar to the operation of autocomplete but applied in the visual programming context [col. 154, lines 13-28]); and Serial No.: 16/886,372 Atty Docket No.: E075-0021US2_ee&Hayes' 
Atty/Agent: Beatrice L. Koempel-Thomaswherein the first multi-layer tree of code predictions is associated with the type of graph (Echeverria et al. [col. 151, lines 38-54] disclose populating the user interface with recommended pre-defined templates at stage 2 based on the user specifications of stage 1 where the initial specification of the nodes including particular source/and or destination sources are conceptually similar to the type of graph. Where the recommendation module can identify pipelines including transform nodes or sequences/branches that have historically used the user specified source/destination sources to generate the templates illustrated in Fig. 42).

Regarding claim 14, it’s directed to a system having similar limitations cited in claim 1. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 2. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Schuckle et al. (US 2021/0232627 A1).

Regarding claim 3, Echeverria et al. in view of Brockschmidt et al. combination teaches 
The computer-implemented method of claim 1, 
the combination lacks
wherein at least part of the program code is associated with programs including games, the computer- implemented method further comprising: 
identifying a plurality of games having a similarity in game play; 
determining that the development program code has the similarity; and 
wherein the first multi-layer tree of code predictions is associated with the similarity.
Schuckle et al. teaches
wherein at least part of the program code is associated with programs including games, the computer- implemented method further comprising: 
identifying a plurality of games having a similarity in game play (Schuckle et al. [0038] teaches identifying similarity of games owned and played); 
determining that the development program code has the similarity (Schuckle et al. [0038] teaches determining a similarity of user profile which is based on games owned and played); and 
wherein the first multi-layer tree of code predictions is associated with the similarity (Schuckle et al. [0038] teaches recommending user profile based on the similarity. Where Schuckle et al. is only being used to teach the concept of based on a similarity in game play, perform some recommendations in combination with Echeverria et al. in view of Brockschmidt et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Schuckle et al. to “identifying a plurality of games having a similarity in game play; determining that the development program code has the similarity; and wherein the first multi-layer tree of code predictions is associated with the similarity” in order to efficiently recommend and make predictions based on similarity of game play and prevent wasted resources from recommending irrelevant data.

Regarding claim 16, it’s directed to a system having similar limitations cited in claim 3. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Aida (US 2007/0219000 A1).

Regarding claim 4, the combination teaches The computer-implemented method of claim 1, 
the combination lacks
wherein at least part of the program code is associated with programs including games, the computer- implemented method further comprising: 
identifying a game genre associated with the development program code; and 
wherein the first multi-layer tree of code predictions is associated with the game genre.
Aida teaches
wherein at least part of the program code is associated with programs including games, the computer- implemented method further comprising: 
identifying a game genre associated with the development program code (Aida [0011] teaches determining the types of game programs and sending recommendation data with the identified game programs); and 
wherein the first multi-layer tree of code predictions is associated with the game genre (Aida [0071] teaches recommending game programs based on the recommendation data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Aida to “identifying a game genre associated with the development program code; and wherein the first multi-layer tree of code predictions is associated 

Regarding claim 17, it’s directed to a system having similar limitations cited in claim 4. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Khurana et al. (US 2019/0303466 A1).

Regarding claim 5, the combination teaches The computer-implemented method of claim 1, further comprising: 
the combination lacks
identifying a role of a developer associated with the first indication; and 
wherein the first multi-layer tree of code predictions is associated with the role of the developer.
Khurana et al. teaches
identifying a role of a developer associated with the first indication (Khurana et al. [0027] teaches code configurations may be suggested based on user type, user’s access level, etc where the user type would need to be identified prior to the suggestions); and 
wherein the first multi-layer tree of code predictions is associated with the role of the developer (Khurana et al. [0027] teaches code configurations may be suggested based on user type, user’s access level, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Khurana et al. to “identifying a role of a developer associated with the first indication; and wherein the first multi-layer tree of code predictions is associated with the role of the developer” in order to efficiently recommend and make predictions based on developer role and prevent wasted resources from recommending irrelevant data.

Regarding claim 18, it’s directed to a system having similar limitations cited in claim 5. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Breedvelt-Schouten (US 2021/0150285 A1).

Regarding claim 19, the combination teaches The system of claim 14, 
the combination lacks
wherein the first indication and the second indication represent focus on a chain of nodes from the first multi-layer tree of predictions.
Breedvelt-Schouten teaches
wherein the first indication and the second indication represent focus on a chain of nodes from the first multi-layer tree of predictions (Breedvelt-Schouten [0012] teaches focusing on the selected nodes as further illustrated in Fig. 3B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Breedvelt-Schouten to “wherein the first indication and the second indication represent focus on a chain of nodes from the first multi-layer tree of predictions” in order to efficiently focus on particular nodes to save developer time developing programs.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echeverria et al. (US 10,761,813 B1) in view of Brockschmidt et al. (US 2020/0104102 A1) and further in view of Calahan et al. (US 9,239,722 B1).

Regarding claim 20, the combination teaches The system of claim 14,
the combination lacks
wherein the first indication represents focus on a node from the first layer of nodes as part of a chain of nodes from the first multi-layer tree of predictions and the second indication represents acceptance of the Serial No.: 16/886,372 Atty Docket No.: E075-0021US6_ee&Hayes' Atty/Agent: Beatrice L. Koempel-Thomaschain of nodes including the node from the first layer of nodes and a node from the second layer of nodes from the first multi-layer tree of predictions.
Calahan et al. teaches
wherein the first indication represents focus on a node from the first layer of nodes as part of a chain of nodes from the first multi-layer tree of predictions  and the second indication represents acceptance of theSerial No.: 16/886,372 Atty Docket No.: E075-0021US6_ee&Hayes'Atty/Agent: Beatrice L. Koempel-Thomaschain of nodes including the node from the first layer of nodes and a node from the second layer of nodes from the first multi-layer tree of predictions (Calahan et al. [col. 16, lines 6-20] teaches the highlighted nodes may be selected where this selection of the highlighted nodes is conceptually similar to acceptance of the focused nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Calahan et al. to “wherein the first indication represents focus on a node from the first layer of nodes as part of a chain of nodes from the first multi-layer tree of predictions and the second indication represents acceptance of the Serial No.: 16/886,372 Atty Docket No.: E075-0021US6_ee&Hayes' Atty/Agent: Beatrice L. Koempel-Thomaschain of nodes including the node from the first layer of nodes and a node from the second layer of nodes from the first multi-layer tree of predictions” in order to efficiently permit visual programming through the selection and acceptance using a visual graph and save developer time developing a program.

Election/Restriction
Regarding claims 21-28, they have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim set classified in G06T11/206, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.
	
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193